Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 17-21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0058550).
For claim 1, Kim discloses a method of wireless communication performed by a receiving device (see at least 1H and/or 1M and/or at least title; method/apparatus for at least receiving packets), comprising: receiving, via a first radio link control (RLC) entity, one or more first protocol data units (PDUs) encapsulating a first portion of a service data unit (SDU) (see at least Fig.1H and/or [0159]; when duplication is activated; the use of first RLC1 via a first carrier 1 to receive/send PDUs that encapsulate SDU (at least [0043] and/or [101]) and wherein Fig.1M and/or [0210]-[0211] discloses receiving PDUs from RLC1 associated with SNs 7-12 and corresponding to PDCP SNs 2-7, respectively (6 portions/segments of a complete RLC SDU formed by the PDCP PDUs with SNs 2-7)); receiving, via a second RLC entity, one or more second PDUs encapsulating a second portion of the SDU, wherein the one or more second PDUs are associated with duplication of the one or more first PDUs (see at least Fig.1H and/or [0159]; when duplication is activated; the use of second RLC2 via a second carrier 2 to receive/send PDUs that encapsulate SDU and associated with duplication and wherein Fig.1M and/or [0212] discloses receiving PDUs from RLC2 associated with SNs 0-5 and corresponding to PDCP SNs 2-7, respectively (6 portions/segments of a complete RLC SDU formed by the PDCP PDUs with SNs 2-7)); and assembling, based at least in part on a determination that neither the first portion nor the second portion is a complete version of the SDU, a combined SDU from the first portion and the second portion (see at least 1M and/or [0213]-[0214]; assembling a combined SDU from the first (SN 11 is lost/missing corresponding to PDCP SN 6)) and second (SNs 1, 2 and 4 are lost/missing corresponding to PDCP SNs 3-4 and 6, respectively) portions via RLC1 and RLC2, respectively, which can be seen in the mapping table (none of them is a complete version)).
For claim 2, Kim further discloses wherein the receiving via the first RLC entity and the receiving via the second RLC entity are associated with packet data convergence protocol duplication (see at least 1H and/or [0210]; PDCP duplication).
For claim 3, Kim further discloses wherein assembling the combined SDU includes combining data of the first portion and data of the second portion, wherein duplicative data is excluded (see at least [0212]; duplicated data is discarded/excluded).
For claim 4, Kim further discloses requesting retransmission of one or more PDUs encapsulating the SDU, based at least in part on a determination that the combined SDU is not the complete version of the SDU (see at least [0213] and/or [0214] and/or [0224]; the missing PDCP SN 6 (not complete version) is requested for retransmission by generating the RLC status report (NACK) for its corresponding RLC1 and/or RLC2 SN (11 and/or 4) (Fig.1M: 1m-20)).
For claim 5, Kim further discloses determining a missing portion of the complete version of the SDU that is missing from the combined SDU; requesting retransmission of the missing portion; receiving the missing portion; and combining the missing portion and the combined SDU to assemble the complete version of the SDU (see at least [0213] and/or [0214] and/or [0224]; the missing PDCP SN 6 is detected and requested for retransmission by generating the RLC status report (NACK) for its corresponding RLC SN (11 and/or 4) (Fig.1M: 1m-20) and received to be combined to assemble the complete version of the SDU).
For claim 7, Kim further discloses wherein the SDU includes a plurality of sequence numbers and determining the missing portion includes determining which sequence numbers of the complete version of the SDU are missing from the combined SDU, and wherein requesting retransmission of the missing portion includes requesting retransmission of the sequence numbers missing from the combined SDU (see at least [0210]-[0215] and/or [0224]; the missing PDCP SN 6 corresponding to SN 11 (RLC1) and/or to SN 4 (RLC2) are determined and requested for retransmission by generating the RLC status report (NACK) for its corresponding RLC SNs (11 and/or 4) (Fig.1M: 1m-20) and received to be combined to assemble the complete version of the SDU).
Claims 17-21 and 23 are rejected for same reasons as claims 1-5 and 7, respectively (see at least Figs.1P/1Q and/or [0242]-[0243] and/or [0249]-[0250]; controller (processor) and storage unit).
Claims 8-11 and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0387535).
For claim 8, Kim discloses a method of wireless communication performed by a transmitting device, comprising: transmitting a service data unit (SDU) via a medium access control (MAC) entity of a radio link control (RLC) entity on a first carrier or beam (see at least Fig.8; [0175] and/or [0177]; transmitting SDU via MAC of RLC entity (RLC1) on a first carrier ([0164])); and selectively transmitting a duplicate of the SDU via the MAC entity on a second carrier or beam, based at least in part on a determination of whether the SDU was successfully received (see at least [0177] and/or [0182]-[0183]; selectively transmitting a duplicate on a second carrier ([0164]; RLC2) based on ACK/NACK).
For claim 9, Kim further discloses wherein selectively transmitting the duplicate includes: preparing a duplicate of the SDU for transmission via the MAC entity on the second carrier or beam; and canceling the transmission of the duplicate based at least in part on a determination that the SDU was successfully received (see at least [0177] and/or [0182]-[0183]; preparing the duplicate and when receiving ACK, discarding/canceling the transmission of the duplicate).
For claim 10, Kim further discloses discarding the duplicate (see at least [0177] and/or [0182]-[0183]; when receiving ACK, discarding the duplicate).
For claim 11, Kim further discloses wherein the determination that the SDU was successfully received is based at least in part on receiving an acknowledgment message (see at least [0177] and/or [0182]-[0183]; successfully received based on ACK).
Claims 24-26 are rejected for same reasons as claims 8-10, respectively (see at least Fig.12; processor) and memory).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0058550) in view of Gage (US 2021/0007008).
For claims 6 and 22, Kim discloses all the claimed subject matter with the exception of explicitly disclosing wherein the SDU includes a plurality of octets and determining the missing portion includes determining which octets of the complete version of the SDU are missing from the combined SDU, and wherein requesting retransmission of the missing portion includes requesting retransmission of the octets missing from the combined SDU.  However, Gage discloses wherein the SDU includes a plurality of octets and determining whether any octets are missing for the RLC SDU (see at least [0124]) and if there are missing octets, requesting retransmission of the missing octets (see at least [0125]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the detection and requesting retransmission of missing octets as taught by Gage into the PDCP duplication method/apparatus of Kim for the purpose of at least requesting the retransmission of missing data based on octets in order to at least have a reliable communication system.
Claims 12-16 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0387535) in view of Gage (US 2021/0007008).
For claims 12 and 27, Kim further discloses preparing the duplicate of the SDU for transmission, and wherein canceling the transmission of the duplicate includes canceling transmission of a duplicate of a MAC layer data based at least in part on a determination that the MAC layer data was successfully received (see at least [0177] and/or [0182]-[0183]; preparing the duplicate and when receiving ACK, discarding/canceling the transmission of the duplicate).  Kim discloses all the claimed subject matter with the exception of explicitly disclosing segmenting the SDU into multiple MAC layer segments and wherein the duplication is directed to a segment of the multiple segments.  However, Gage discloses segmenting the SDU into multiple MAC layer segments (see at least [0050] and/or [0053]; SDU segments provided to MAC layer) and reliably receiving/transmitting the set of segments using ARQ (ACK/NACK) (see at least [0028]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to segmenting the SDUs and/or the use of ARQ protocol as taught by Gage into the method/apparatus of Kim for the purpose of at least efficiently implementing the ARQ protocol based on segments by at least avoiding transmission of the duplicate(s) of the received acknowledged segments and therefore at least saving transmission resources.
For claims 13-14 and 28, Kim further discloses wherein selectively transmitting the duplicate includes: preparing the duplicate of the SDU for transmission via the MAC entity on the second carrier or beam (see at least [0177] and/or [0182]-[0183]; preparing the duplicate on a second carrier ([0164]; RLC2), wherein discarding the duplicate when receiving ACK).  Kim discloses all the claimed subject matter with the exception of explicitly disclosing transmitting the duplicate via the MAC entity based at least in part on a determination that the SDU was not successfully received that is based at least in part on receiving a negative acknowledgment message.  However, Gage discloses transmitting duplicate RLC SDU data via the MAC entity based on the SDU was not successfully received (lost) that is based on receiving the ARQ request for retransmission (NACK) (see at least [0054] and/or [0107] and/or [0110]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the ARQ protocol as taught by Gage into the method/apparatus of Kim for the purpose of at least implementing the ARQ protocol by requesting the transmission of the duplicate(s) of the non-received data in order to at least have a reliable communication system.
For claims 15 and 29, Kim further discloses preparing the duplicate of the SDU for transmission (see at least [0177] and/or [0182]-[0183]; preparing the duplicate on a second carrier ([0164]; RLC2), wherein discarding the duplicate when receiving ACK). Kim discloses all the claimed subject matter with the exception of explicitly disclosing segmenting the SDU into multiple MAC layer segments transmitting the duplicate includes transmitting a duplicate of a MAC layer segment based at least in part on a determination that the MAC layer segment was not successfully received.  However, Gage discloses segmenting the SDU into multiple MAC layer segments (see at least [0050] and/or [0053]; SDU segments provided to MAC layer) and reliably receiving/transmitting the set of segments using ARQ (ACK/NACK) (see at least [0028]), wherein transmitting the duplicate includes transmitting a duplicate of a MAC layer segment based at least in part on a determination that the MAC layer segment was not successfully received (see at least [0054] and/or [0107] and/or [0110]; if SDU segment(s) is lost (not successfully received), ARQ is triggered by requesting retransmission (duplicate) of the missing (not successfully received) SDU segment(s)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to segmenting the SDUs and the use of ARQ protocol as taught by Gage into the method/apparatus of Kim for the purpose of at least efficiently implementing the ARQ protocol based on segments by requesting the transmitting of the duplicate(s) of the non-received segments in order to at least have a reliable communication system.
For claims 16 and 30, Kim discloses all the claimed subject matter with the exception of explicitly disclosing requesting retransmission of the SDU from the RLC entity.  However, Gage discloses requesting retransmission of the SDU from the RLC entity (see at least [0054] and/or [0107] and/or [0110]; if SDU data is lost (not successfully received), ARQ is triggered by requesting retransmission of the missing (not successfully received) data).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the ARQ as taught by Gage into the method/apparatus of Kim for the purpose of at least implementing the ARQ protocol by requesting the retransmission of the non-received data in order to at least have a reliable communication system.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467